Citation Nr: 0900064	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  06-38 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a permanent and total disability 
evaluation for pension purposes.

2.  Entitlement to an award of a total (100 percent) 
disability evaluation based on individual unemployability due 
to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from March 1972 to January 
1972.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the No. 
Little Rock, Arkansas Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The Board Remanded a claim for a 
permanent and total disability evaluation for pension 
purposes in April 2005.

The veteran requested a Videoconference hearing before the 
Board.  The requested hearing was conducted by the 
undersigned Veterans Law Judge in February 2008.

The claim for TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

After the Board Remanded the claim for pension, and prior to 
the actions directed by the Board, the veteran requested 
withdrawal of the issue of a permanent and total disability 
evaluation for pension purposes.  


CONCLUSION OF LAW

The criteria for withdrawal of the veteran's Substantive 
Appeal on the issue of a permanent and total disability 
evaluation for pension purposes have been met.  38 U.S.C.A. 
§§ 5103(a), 5103A, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b)(c) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. §§ 20.202, 
20.204(b).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  38 C.F.R. § 
20.204(c).

After the Board issued an April 4, 2005, Remand of a claim of 
entitlement to a permanent and total disability evaluation 
for pension purposes, the veteran's request for withdrawal of 
that issue, which was received by the RO in late March 2005, 
was associated with the veteran's claims file in May 2005.  
The claims file does not reveal that any adjudicative 
decision advising the veteran of the status of that claim was 
thereafter sent to the veteran.  As the veteran has withdrawn 
his appeal as to that issue, there remain no allegations of 
errors of fact or law for consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal, and it 
is dismissed without prejudice.


ORDER

The claim of entitlement to a permanent and total disability 
evaluation for pension purposes is dismissed.


REMAND

In his February 2008 Videoconference hearing, the veteran 
contended that each of his service-connected disabilities had 
become more disabling than they were at the time of the most 
recent VA examination of record, conducted in March 2006.  
The veteran's representative has requested that the veteran 
be afforded a contemporaneous examination.  As the most 
recent examination of record is nearly three old, the Board 
agrees with the veteran and his representative that he should 
be afforded contemporaneous VA examination of each service-
connected disability and the impairment of industrial ability 
due to the service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete record of the veteran's 
outpatient VA clinical records since March 
2006, and inpatient records, if any.  Obtain 
any available list of the veteran's outpatient 
appointments.  Include the list with the 
outpatient records.

2.  The veteran should be afforded the 
opportunity to submit or identify any records 
of non-VA treatment of a service-connected 
disability since March 2006, or any other 
relevant private treatment record not yet 
associated with the claims files.  

3.  Ask the veteran to obtain or submit any 
records of disability benefits sought or 
granted from any source other than VA since 
April 2004, such as application for Social 
Security Administration benefits.  

4.  The veteran should be afforded the 
opportunity to submit or identify alternative 
records, that is, evidence other than clinical 
records, which might demonstrate the severity 
of any service-connected disability or 
establish that the veteran's unemployability 
is due to his service-connected disabilities, 
including records of legal difficulties, 
records of altercations with others, or 
statements of individuals, applications for 
vocational rehabilitation, applications for 
jobs, or the like.

5.  Conduct a Social and Industrial Survey to 
determine the veteran's past occupational and 
work experience and the types of jobs he held, 
and his educational achievement.  The social 
and industrial survey should be completed 
prior to the veteran's VA examinations.  

6.  The veteran should be afforded VA 
psychiatric examination.  The written report 
should discuss review of the relevant records 
and psychiatric clinical records since at 
least May 2004, when the veteran sought 
service connection for PTSD.  All necessary 
special studies, to include psychometric 
examinations or other diagnostic testing, 
should be conducted.  The examiner should be 
asked to explain the variations in the Global 
Assessment of Functioning (GAF) scores and 
describe periods of variation when GAF scores 
went up or went down.  

A complete rationale should be provided for 
all opinions provided.

7.  The veteran should be afforded neurologic, 
endocrine, or other VA examinations as 
necessary to determine the severity of each 
service-connected disability and the tasks 
required by employment which would be impaired 
as a result of the service-connected 
disability.  

A complete rationale should be provided for 
all opinions provided.
		
8.  After completing the above actions, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, and 
determination as to whether the VA examination 
of record is current, the claim for TDIU 
should be readjudicated.  If the claim remains 
denied, a supplemental statement of the case 
should be provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should be 
returned to the Board for appellate review.

By this remand, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case. The purpose of this remand is to afford the veteran due 
process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


